Title: To Benjamin Franklin from James Parker, 2 February 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
New-York, Feb 2. 1770
My last to you was from Woodbridge, where I have been printing the Laws of Jersey pass’d last Session, that was per Packet, with the Second of a Bill for £200 Sterling I had of Mr. Colden——the first of which I sent by a Ship bound for Bristol, along with which I sent you another Power, as should have sent by Capt. Davis, but he sail’d e’re I was aware of it, as did also some other London Vessels. That Bill was drawn by Wats & McEvers on Harley & Drummond, dated Decemb. 21. 1769. I now send you the First of a Bill I have received from Quebec Office, for £200 Sterling drawn by John Drummond, on Harley & Drummond also, dated 5th Decemb. 1769. I send also the First Bill of each Set of two Bills I have received from Mr. Vernon of Rho-Island, who says they are the best he can get. One of them is for £20 Sterling 60 Days sight, dated Jamaica 20 June 1769 drawn by Alexr. Findleter, on Wm. Cunningham, Esqe near Glascow. The other is for £52 Sterling 90 Days sight, dated Newport, Jan 9. 1770, drawn by Hays and Polock, on David Milligan, of London, all which I hope will come safe to your Hands, and be acceptable.
According to your Permission have wrote to the Commissioners at Boston and resigned the Place in the Custom-House. My bad State of Health I had acquainted you with: I am still but poorly——when I went to Woodbridge, I was so, and I thought myself a little restored by going; but I can’t say it was a great deal; However I can walk a little. I was concerned at my Non-Ability to open and dispose of B. Mecom’s Effects left in my Custody, but one Mr. Bell, who is an Auctioneer, and who had an Auction here some Time ago, arriving here again with a Parcel of Books from Phila. and applying to me to print his Advertisement, I proposed his taking all those of B. Mecom’s &c. He consented to try them at Auction, will get the best Price he can for them. We accordingly open’d the Trunks, and he is now taking an Invoice of them, in order to their being printed and exposed to the Knowledge of Purchasers: He was accounted, and is a pretty good Hand, and will join them to his Sale. On Opening them, we found a pretty many of them hurt by Moths, &c. especially the lettering part, but they were other ways good clean and dry, and many of them quite good, but as Benny had had them some years, the most saleable it is thought were sold: I have not his Invoice, so I can’t say. I imagine this to be the best I can do: tho’ if I should thereby displease you and the others concerned, I should be very sorry. I will send you one of the Catalogues when printed, also an Account of Sales, &c——and if Exchange be not high, I will immediately purchase a Bill, and send it to you. I suppose I could make more Profit of them by retailing them in my Shop, but in the first Place, they are not now a good Assortment, and those damaged will get worse by laying, next, I imagine there will be large Assortments sent for by Noel, Rivington and Gaine, as soon as Importations are allowed: Indeed they have great Parcels here already stored, which they are not allowed to sell until the Importation takes Place; Tis said Rivington having married one of the Vanhorne’s, is now in affluent Circumstances, and intends to shine away in the Book-Way; tho’ such Tyrants hurt themselves and others too. I told you two Scots Paper Spoilers had set up a News paper here called the New-York Chronicle——they puff’d and flourished away a While, but the Paper is now dropd. They were ignorant Blockheads, but have Impudence enough. I hear they are now at work or going to work for Rivington——they must be more skilful than I apprehend they are, or they won’t hold that long. Indeed, they must be better Oeconomists than I: for tho’ I drive on my Trade, as much as I can, it falls short of supporting itself——and the Moment I am turn’d out of the Post-Office, I must shut up here or leave the Country; but while I have that Office, I can make out pretty well, and hope by Degrees to work out of Debt; tho’ I do not owe scarce any Thing now, but what is due to you. While it shall please God to give me Life, I will struggle hard, to do to all, as I would be done by. Holt and I nothing done yet. I don’t think he will hold it many years——for my own part, my Letter wears out, and I have no Appearance of being able to get new, so we shall wear out together. If his Majesty shall please to give his Assent to the Jersey Loan-Office Bills it is probable I shall have a good Job of doing the Money, if I live, but that is yet uncertain. I am satisfied you will not be wanting in your Assistance towards it.
I have Nothing material to write of the Post-Office, every Thing going on generally as usual as far as I can just now tell. The Winter has been as fickle, as any I have known, extreme Cold at Times, and moderate at other Times. We all join in our respectful Complements to yourself and Mr. Foxcroft, whilst I am Your most obliged Servant
James Parker.
 
Addressed: For / Dr. Benjamin Franklin / Craven-Street / London / per Capt Munds
Endorsed: Parker Feb. 2 ——70
